DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3 August 2022 has been entered. Claim(s) 1-21 remain pending in this application. Claim(s) 10-15 have been withdrawn from consideration.  Claim(s) 21 is new.

The amendment to Claim 8 has overcome the §112(d) rejection set forth in the office action mailed 31 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21, the use of “opposing later sides” and “corresponding lateral sides” renders the claim indefinite.  It is unclear what structure is being referred to by each recitation of “opposing lateral sides” and “corresponding lateral sides” as they appear to be referring to different structures and the same structures within the claim. Due to the exact structure being unclear it is unclear whether the additional fiber composite material is required to be on both sides of the metallic structure or if it is only required to be on one side of the metallic structure.   It is recommended to clearly identify a first lateral side of each metallic structure and a second lateral side of each metallic structure rather than using similar names for different structures. For the purpose of this examination the claim will be interpreted as only requiring additional fiber composite material on one side of the metallic structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westre (U.S. Patent No. 7,115,323), hereinafter Westre.

Regarding Independent Claim 1, Westre discloses a hybrid metal composite (HMC) structure (Figures 1-3), comprising stacked tiers comprising:
first tiers (Figures 1 and 3 – the tiers/layers that only include fiber reinforced composite, 15, are the first tiers) comprising a fiber composite material, 15, within each of the first tiers the fiber composite material comprising:
a fiber platform (Column 2, Line 66 – Column 3, Line 3 – the fiber composite, 15, has fibers which form a fiber platform) comprising a single, wound tow (Figures 1 and 2 – Column 2, Line 66 – Column 3, Line 3 – the fibers are shown in Figures 1 and 2 to have single orientation/direction within each layer and therefore are a single tow; it is noted that the term “wound” is a reference to the method of manufacturing the composite and therefore is considered product-by-process. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thus, Westre discloses the limitation) comprising fibers substantially aligned with one another in a single direction (Column 2, Line 66 – Column 3, Line 3 – the fibers are shown in Figures 1 and 2 to have single orientation/direction within each layer); and
matrix material surrounding the fiber platform (Column 2, Line 66 – Column 3, Line 3 – the fibers are disposed within and therefore surrounded by a resin matrix material); and
second tiers (Figures 1 and 3 – the tiers/layers, 13, containing metallic foil, 12 and 12a, are the second tiers) directly adjacent to and longitudinally alternating with the first tiers (the second tiers, 13, at next to and alternating with the first tiers), the second tiers comprising metallic structures (Column 3, Lines 8-20 – the second tiers contain a metallic structure, 12 and 12a), and the fiber composite material directly adjacent opposing lateral sides of the metallic structures (Figures 1 and 3 – the fiber composite material of the first tiers is located between each other metallic structures, 12 and 12a, along the length of the structures and therefore is directly adjacent opposing lateral sides of the metallic structures), the first tiers substantially free of the metallic structures (the first tiers do not contain metallic structures), and the metallic structures physically separated from longitudinally neighboring metallic structures by the fiber composite material of the first tiers along an entirety of the metallic structures (the first tiers physically separate the metallic structures along the entire length, left to right as shown in the figures, of the metallic structures), the opposing lateral sides of each of the metallic structures laterally offset from corresponding opposing lateral sides of a longitudinally neighboring one of the metallic structures most longitudinally proximate thereto (Figure 3 – the example shown at the bottom of Figure 3, identified as 20d, shows the left sides/opposing lateral side of each metallic structure being offset from the neighboring metallic structure).

Regarding Independent Claim 21, Westre discloses a hybrid metal composite (HMC) structure (Figures 1-3), comprising stacked tiers comprising:
first tiers (Figures 1 and 3 – the tiers/layers that only include fiber reinforced composite, 15, are the first tiers) comprising a fiber composite material, 15, within each of the first tiers the fiber composite material comprising:
a fiber platform (Column 2, Line 66 – Column 3, Line 3 – the fiber composite, 15, has fibers which form a fiber platform) comprising a single, wound tow (Figures 1 and 2 – Column 2, Line 66 – Column 3, Line 3 – the fibers are shown in Figures 1 and 2 to have single orientation/direction within each layer and therefore are a single tow; it is noted that the term “wound” is a reference to the method of manufacturing the composite and therefore is considered product-by-process. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thus, Westre discloses the limitation) comprising fibers substantially aligned with one another in a single direction (Column 2, Line 66 – Column 3, Line 3 – the fibers are shown in Figures 1 and 2 to have single orientation/direction within each layer); and
matrix material surrounding the fiber platform (Column 2, Line 66 – Column 3, Line 3 – the fibers are disposed within and therefore surrounded by a resin matrix material); and
second tiers (Figures 1 and 3 – the tiers/layers, 13, containing metallic foil, 12 and 12a, are the second tiers) directly adjacent to and longitudinally alternating with the first tiers (the second tiers, 13, at next to and alternating with the first tiers), the second tiers comprising metallic structures (Column 3, Lines 8-20 – the second tiers contain a metallic structure, 12 and 12a), fiber composite material directly adjacent opposing lateral sides of the metallic structures (Figures 1 and 3 –fiber composite material is directly next to the lateral surfaces of the metallic structures of the second tiers as shown in Figure 1 and in Figure 3, example 20d, next to the left end/lateral surface of the metallic structures), the first tiers substantially devoid of the metallic structures (the first tiers do not contain metallic structures), and the opposing lateral sides of each of the metallic structures laterally offset from corresponding opposing lateral sides of a longitudinally neighboring one of the metallic structures most longitudinally proximate thereto on one of the opposing lateral sides (Figure 3 – the example shown at the bottom of Figure 3, identified as 20d, shows the left sides/opposing lateral side of each metallic structure being offset from the neighboring metallic structure), and the corresponding opposing lateral sides of the metallic structures substantially laterally aligned through the thickness of the HMC structure on the other of the opposing lateral sides (Figure 3 – the bottom example, 20d, shows the right ends of the metallic structures, 12 and 12b, all being aligned with each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Stevenson (U.S. Pre-grant Publication 2010/0078259), hereinafter Stevenson.

Regarding Claim 2, Westre discloses the invention as claimed and discussed above. Westre does not disclose metal plates overlying and underlying the stacked tiers; and
one or more fasteners longitudinally extending through each of the metal plates, the metallic structures, and the fiber composite material, the one or more fasteners comprising a material composition different than a material composition of the metallic structures.
However, Stevenson teaches hybrid metal composite structures (Figure 6 - Paragraph 0002 – the composite structure/flowbody is a hybrid metal composite) that includes metal plates overlying and underlying the stacked tiers (Figure 6 – Paragraph 0037 – the rings, 680 and 682, overlie and underlie the stack tiers of the hybrid metal composites of the parts, 600 and 650, shown; where the rings have metal plates); and one or more fasteners (660) longitudinally extending through each of the metal plates, the metallic structures, and the fiber composite material (Figure 6 – the fastener, 660, extends through the metal plates of the rings, 680 and 682, and the metallic structures and fiber composite of the part, 600), the one or more fasteners comprising a material composition different than a material composition of the metallic structures (Paragraph 0034, Lines 14-16 – the fastener is made of a composite material which is different from the metal composition of the metallic structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Westre by including metal plates overlying and underlying the stacked tiers; and one or more fasteners longitudinally extending through each of the metal plates, the metallic structures, and the fiber composite material, the one or more fasteners comprising a material composition different than a material composition of the metallic structures, as taught by Stevenson, in order to  securely connect two separate HMC structures.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Stevenson as applied to claim 2 above, and further in view of Benavides (U.S. Pre-grant Publication 2007/0154680), hereinafter Benavides.

Regarding Claim 3, Westre in view of Stevenson disclose the invention as claimed and discussed above. Westre in view of Stevenson do not disclose the opposing lateral sides of at least some of the metallic structures are substantially the same distance from one of the fasteners.
However, Benavides teaches a hybrid metal composite structure (Title) with a fastener (Figure 3A – center hole is a hole used for a fastener) where the opposing lateral sides of at least some of the metallic structures are substantially the same distance from one of the fasteners (Figure 3A – the opposing lateral sides of the metallic structures, 31, are substantially the same distance to the center hole shown and therefore the fastener within the hole).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Westre in view of Stevenson by placing at least one of the holes for the fasteners and by process the fasteners in the center of at least one of the metallic structures, as taught by Benevides, resulting in the opposing lateral sides of at least some of the metallic structures are substantially the same distance from one of the fasteners, as taught by Benavides, in order to ensure proper load transfer through the hybrid metal composite (Benavides – Paragraph 0009) and improve the performance of the composite metal joint (Benavides – Paragraph 0013).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Mizrahi (U.S. Pre-grant Publication 2012/0214018), hereinafter Mizrahi.

Regarding Claim 4, Westre discloses the invention as claimed and discussed above. Westre further discloses the metallic structures comprise titanium (Column 3, Lines 8-12 – the metallic structure is titanium).
Westre does not disclose the metallic structures constitute from about 25 percent to about 45 percent of a volume of the stacked tiers of the HMC structure.
However, Mizrahi teaches a composite structure containing metallic structures (Paragraph 0002) where the size/thickness/volume of the metallic structure in the composite is varied based on the desired tensile strength of the composite in that region (Paragraph 0026).
Thus the volume of the metallic structures relative to the hybrid metal composite is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired tensile strength of the hybrid metal composite (Paragraph 0026).  
Therefore since the general conditions of the claim, i.e. that metallic structures are provided in the hybrid metal composite and have a volume, were disclosed in the prior art by Westre, it is not inventive to discover the optimum volume of the metallic structures relative to the hybrid metal composite by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size/thickness/volume of the metallic structures to be about 25 percent to about 45 percent of a volume of the stacked tiers of the HMC structure in order to provide a desired tensile strength in the location of the metallic structure (Mizrahi – Paragraph 0026, Lines 10-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Vogelesang (U.S. Patent No. 4,992,323), hereinafter Vogelesang.

Regarding Claim 5, Westre discloses the invention as claimed and discussed above. Westre further discloses the fiber composite material comprises carbon fibers (Column 2, Line 66 – Column 3, Line 3 – the fibers of the composite fiber material comprise carbon fibers).
Westre does not disclose the carbon fibers individually having a diameter within a range of from about 5 μm to about 10 μm.
However, Vogelesang teaches a hybrid metal composite (Title) comprising carbon fibers (Abstract, Lines 10-11) that individually have a diameter within a range of from about 5 μm to about 10 μm (Column 3, Lines 17-20 – the range of 5-25 μm includes the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Westre by making the carbon fibers individually having a diameter within a range of from about 5 μm to about 10 μm, as taught by Vogelesang, in order to provide optimum state of tensile stresses in the filaments (Vogelesang – Column 4, Lines 35-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Chakrabarti (U.S. Patent No. 8,715,439), hereinafter Chakrabarti. 

Regarding Claim 6, Westre discloses the invention as claimed and discussed above.
Westre further discloses the fiber composite material comprises ceramic fibers (Column 2, Line 66 – Column 3, Line 3 – the fibers of the composite fiber material comprise ceramic fibers)
Westre does not disclose the ceramic fibers comprising one or more of alumina fibers, alumina-silica fibers, and alumina-boria-silica fibers.
However, Chakrabarti teaches a hybrid metal composite (Column 3, Lines 10-14) with a fiber composite material (Column 3, Lines 10-22 – the ceramic matric composite is a type of fiber composite material) where the fiber composite material comprises ceramic fibers embedded in the matrix material (Column 1, Lines 58-64 and Column 3, Lines 10-22 – the fibers of the fiber composite material is made of a ceramic material), the ceramic fibers comprising one or more of alumina fibers (Column 3, Lines 16-18 – the fibers are alumina fibers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Westre by making the ceramic fibers comprising one or more of alumina fibers, as taught by Chakrabarti, in order to provide a light-weight structure that resists mechanical impact loads and stress from thermal cycling (Chakrabarti – Column 2, Lines 32-35).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Chakrabarti as applied to claim 6 above, and further in view of Georgeson (U.S. Pre-grant Publication 2015/0024160), hereinafter Georgeson.

Regarding Claim 7, Westre in view of Chakrabarti disclose the invention as claimed and discussed above.
Westre in view of Chakrabarti do not disclose the matrix material of the fiber composite material exhibits a coefficient of thermal expansion within a range of from about 45 X 10-6/K to about 65 X 10-6/K at about 25°C.
However, Georgeson teaches that the coefficient of thermal expansion of a material used in metal composite structures are selected (Title – Paragraphs 0109 -0110 – the materials are selected to have a certain coefficient of thermal expansion) in order to minimize the weight of the structure and improve structural life of the component (Paragraphs 0110, Lines 2-6).
Therefore the coefficient of thermal expansion of the matrix material of the fiber composite material is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a lighter weight and an improved structural life of the component.  
Therefore since the general conditions of the claim, i.e. that the fiber composite material contains a matrix composite material, which has a coefficient of thermal expansion, were disclosed in the prior art by Westre in view of Chakrabarti, it is not inventive to discover the optimum coefficient of thermal expansion by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix material of the fiber composite material such that it exhibits a coefficient of thermal expansion within a range of from about 45 X 10-6/K to about 65 X 10-6/K at about 25°C in order produce a light weight component with an improved structural life (Georgeson – Paragraph 0110, Lines 2-6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Westre in view of Griess (U.S. Patent No. 8,993,084), hereinafter Griess.

Regarding Claim 8, Westre discloses the invention as claimed and discussed above. 
Westre does not explicitly disclose the metallic structures individually exhibits a thickness of about 0.01 inch, the opposing lateral sides of the metallic structures laterally offset by a distance of about 0.1 inch from the corresponding ends on one of the opposing lateral sides of a longitudinally neighboring one of the metallic structures.
However, Griess teaches the thickness of each of the metal sheets/metallic structures and the length of the overlap/lateral offset distance determine the type and magnitude of the loads transmitted through the structure (Column 7, Lines 24-30).
Therefore, the thickness of the metallic structures and the lateral offset distance between adjacent metallic structures are both recognized as a result effective variables which achieve recognized results.  In this case the recognized results include the type and magnitude of the loads transmitted through the structure.  
Therefore, since the general conditions of the claim, i.e. that metallic structures have a thickness and the opposing lateral sides of the metallic structures have a lateral offset distance, were disclosed in the prior art by Westre, it is not inventive to discover the optimum metallic structure thickness and lateral offset distance of opposing lateral sides of the metallic structure by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic structures such that they individually exhibit a thickness of about 0.01 inch, and the opposing lateral sides of the metallic structures laterally offset by a distance of about 0.1 inch from the corresponding ends on one of the opposing lateral sides of a longitudinally neighboring one of the metallic structures in order determine the desired type and magnitude of loads transmitted through the structure (Column 7, Lines 24-30).

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Facciano (U.S. Pre-grant Publication 2015/0159587), hereinafter Facciano, in view of Westre, and Stevenson.

Regarding Independent Claim 16, Facciano discloses a rocket motor (Figure 2), comprising: 
a casing (Paragraph 0044 – the casing, 124, is a composite casing) comprising: 
a first composite structure (Figure 12 – the rocket motor and thus the casing, 124, is shown to separate into different structures therefore there is a first composite structure, which is the casing around the lower stage, 406); 
a second composite structure (Figure 12 – the rocket motor and thus the casing, 124, is shown to separate into different structures therefore there is a second composite structure that is the casing around the intermediate stage, 420) laterally adjacent to the first HMC structure (Figures 2 and 12 – the casing around each of the lower and intermediate stages are laterally adjacent to one another); 
a propellant structure (Paragraph 0030 – the stages include propellant) within the casing (Figure 2 – the stages that include the propellant are contained within the casing, 124); and 
a nozzle assembly (Figure 2 – the nozzles shown at the aft end, 66, are the nozzle assembly) connected to an aft end of the casing (Figure 2 – the nozzles are shown to be connected at the aft end of the casing, 124).
Facciano does not disclose the first composite structure and second composite structures being HMC structures;
each of the first HMC structure and the second HMC structure comprising alternating tiers of metallic structures and fiber composite material structures, the fiber composite material structures physically contacting and longitudinally alternating with the metallic structures without comprising additional metallic structures, and each of the metallic structures exhibiting lateral surfaces laterally offset from corresponding lateral surfaces of the metallic structures most longitudinally proximate thereto; and at least one fastener assembly connecting the first HMC structure to the second HMC structure, the at least one fastener assembly comprising elongate structures individually extending through one of the first HMC structure and the second HMC structure as well as joining structures overlying and underlying the first HMC structure and the second HMC structure.
However, Westre teaches hybrid metal composite (HMC) structure usable in aerospace vehicles (Figures 1-3 – Column 1, Lines 6-8) where the HMC structure comprises alternating tiers of metallic structures (Figures 1 and 3 – the HMC structure shown has metallic structures, 12 and 12a) and fiber composite material structures (Figures 1 and 3 – the HMC structure has fiber composite material, 15, that alternates with the metallic structures), the fiber composite material structures physically contacting and longitudinally alternating with the metallic structures without comprising additional metallic structures (Figures 1 and 3 – the fiber composite material structures, which do not contain metallic structures, physically contact and alternate with the metallic structures, in the up and down direction), and each of the metallic structures exhibiting lateral surfaces laterally offset from corresponding lateral surfaces of the metallic structures most longitudinally proximate thereto (Figure 3 – the example shown at the bottom of Figure 3, identified as 20d, shows the left sides/opposing lateral side of each metallic structure being offset from the neighboring metallic structure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano by making the first composite structure and second composite structure of Facciano to be hybrid metal composite structures, as taught by Westre, thereby resulting in each of the first HMC structure and the second HMC structure comprising alternating tiers of metallic structures and fiber composite material structures, the fiber composite material structures physically contacting and longitudinally alternating with the metallic structures without comprising additional metallic structures, and each of the metallic structures exhibiting lateral surfaces laterally offset from corresponding lateral surfaces of the metallic structures most longitudinally proximate thereto in order have a structure that exploits the strengths of polymeric composite and titanium construction such that the can surpass the strength properties of either material along (Westre – Column 1, Lines 27-32).
Facciano in view of Westre do not disclose at least one fastener assembly connecting the first HMC structure to the second HMC structure, the at least one fastener assembly comprising elongate structures individually extending through one of the first HMC structure and the second HMC structure as well as joining structures overlying and underlying the first HMC structure and the second HMC structure.
However, Stevenson teaches hybrid metal composite structures (Figure 6 - Paragraph 0002 – the composite structure/flowbody is a hybrid metal composite) a first HMC structure (600) and a second HMC structure (650) and at least one fastener assembly (Figure 6) connecting the first HMC structure to the second HMC structure (Figure 6 – the assembly shown in Figure 6 connects the first and second HMC structures, 600 and 650), the at least one fastener assembly comprising elongate structures (660 and 662) individually extending through one of the first HMC structure and the second HMC structure (Figure 6 – the elongate structure, 660, passes through the first HMC structure, 600, and the elongate structure, 662, passes through the second HMC structure, 650) as well as joining structures overlying and underlying the first HMC structure and the second HMC structure (Figure 6 – both elongate structures, 660 and 662, pass through joining structures, 680 and 682, which overlie and underlie the HMC structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Westre by including at least one fastener assembly connecting the first HMC structure to the second HMC structure, the at least one fastener assembly comprising elongate structures individually extending through one of the first HMC structure and the second HMC structure as well as joining structures overlying and underlying the first HMC structure and the second HMC structure, as taught by Stevenson, in order to provide a process of manufacturing hybrid metal composite structures that is relatively inexpensive and simple (Stevenson – Paragraph 0004, Lines 1-4).

Regarding Claim 17, Facciano in view of Westre and Stevenson disclose the invention as claimed and discussed above. Stevenson further discloses the at least one fastener assembly comprises capping structures connected to opposing ends of each of the elongate structures (Figure 6 – the top and bottom of the elongate structures, 660 and 662, have heads/caps that extend radially outward from the centerline of the elongate structure; therefore the elongate structures have capping structures at the opposing ends of the elongate structures).
Thus the combination of Facciano in view of Westre and Stevenson, as discussed above disclose the limitations of Claim 17.

Regarding Claim 19, Facciano in view of Westre and Stevenson disclose the invention as claimed and discussed above. Facciano in view of Westre and Stevenson, as discussed so far, do not disclose some of the lateral surfaces of the metallic structures of the second HMC structure are located proximate an end of the second HMC structure, each of the some of the lateral surfaces laterally offset from the end of the second HMC structure by substantially the same distance.
However, Westre teaches some of the lateral surfaces of the metallic structures of the HMC structure are located proximate an end of the HMC structure (Figure 3 – the bottom example shown in Figure 3 labeled 20d, shows some of the metallic structures, 12, having left end/lateral surfaces being close to/proximate the end of the HMC structure, 20d, as shown), each of the some of the lateral surfaces laterally offset from the end of the HMC structure by substantially the same distance (the left ends of the some of the metallic structures, 12, are offset to the left from the end of the HMC structure by substantially the same distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Facciano in view of Westre and Stevenson such that some of the lateral surfaces of the metallic structures of the second HMC structure are located proximate an end of the second HMC structure, each of the some of the lateral surfaces laterally offset from the end of the second HMC structure by substantially the same distance, as taught by Westre, in order to add strength to the composite while reducing the pad-up and ramp length thereby reducing bolt bending stresses (Westre – Column 1, Lines 50-56).

Regarding Claim 20, Facciano in view of Westre and Stevenson disclose the invention as claimed and discussed above. Westre further discloses the metallic structures individually extend within one of the first HMC structure or the second HMC structure without laterally extending across an entirety of both the first HMC structure and the second HMC structure (Figure 3  - the metallic structures, 12 and 12a, do not extend through the entire length of the HMC composite).
Thus the combination of Facciano in view of Westre and Stevenson, as discussed above disclose the limitations of Claim 20.

Facciano in view of Westre and Stevenson

Regarding Claim 18, Facciano in view of Westre and Stevenson disclose the invention as claimed and discussed above. Facciano in view of Westre and Stevenson, as discussed so far, do not disclose the thickness of individual metallic structures is substantially equal to a thickness of individual fiber composite material structures, the lateral surfaces of each of the metallic structures laterally offset from the corresponding lateral surfaces of each other of the metallic structures most longitudinally proximate thereto by a distance equal to about ten times the thickness of one of the metallic structures.
However, Griess teaches the thickness of each of the metal sheets/metallic structures and the length of the overlap/lateral offset distance determine the type and magnitude of the loads transmitted through the structure (Column 7, Lines 24-30).
Therefore the thickness of the metallic structures and the lateral offset distance between adjacent metallic structures are both recognized as a result effective variables which achieve  recognized results.  In this case the recognized results include the type and magnitude of the loads transmitted through the structure.  
Therefore since the general conditions of the claim, i.e. that metallic structures have a thickness and the opposing lateral sides of the metallic structures have a lateral offset distance, were disclosed in the prior art by Facciano in view of Westre and Stevenson, it is not inventive to discover the optimum metallic structure thickness and lateral offset distance of opposing lateral sides of the metallic structure by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic structures such that they individually exhibit a thickness that is substantially equal to a thickness of individual fiber composite material structures, and the lateral surfaces of each of the metallic structures laterally offset from the corresponding lateral surfaces of each other of the metallic structures most longitudinally proximate thereto by a distance equal to about ten times the thickness of one of the metallic structures in order determine the desired type and magnitude of loads transmitted through the structure (Column 7, Lines 24-30).

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modin (U.S. Pre-grant Publication 2005/0048260), hereinafter Modin, in view of Griess.

Regarding Independent Claim 1, Modin discloses a hybrid metal composite (HMC) structure (Title), comprising stacked tiers comprising:
first tiers, (Figure 9 – the sets of plies, 350, that are between the metallic structures, 300/356, are the first tiers), comprising a fiber composite material, Paragraph 0025 – the plies are fiber that surrounded by resent to form a fiber composite material), within each of the first tiers the fiber composite material comprising:
a fiber platform (Paragraph 0025 – the fibers of each ply, 350, are a fiber platform) comprising a single, wound tow (Paragraph 0027 – the fibers in each fiber platform are in formed by single fibers in a common direction and therefore a tow; it is noted that the term “wound” is a reference to the method of manufacturing the composite and therefore is considered product-by-process. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thus, Modin discloses the limitation) comprising fibers substantially aligned with one another in a single direction (Paragraph 0025 – the fibers are in the same direction and aligned within the fiber platform); and
matrix material surrounding the fiber platform (Paragraph 0025 – the resin surrounds the fibers of the plies, 350, to form the composite material); and
second tiers, 356,  directly adjacent to and longitudinally alternating with the first tiers (Figure 9 – the second tiers alternate with the groups of plies, 350, that make up the first tiers), the second tiers comprising metallic structures, 300, and the fiber composite material directly adjacent opposing lateral sides of the metallic structures  ((Figures 8 and 9 – Paragraph 0025 – the metallic structures are strips that have gaps between them and therefore have lateral edges; Figure 9 – the fiber composite material of the first tiers is located between each layer of metallic structure, 356, along the length of the structures and therefore is directly adjacent opposing lateral sides of the metallic structures), the first tiers substantially free of the metallic structures (the first tiers do not contain metallic structures), and the metallic structures physically separated from longitudinally neighboring metallic structures by the fiber composite material of the first tiers along an entirety of the metallic structures (the fiber composite material of the first tiers extend along the entirety of each layer of metallic structures thereby physically separating each layer of metallic structure.
Modin does not disclose the opposing lateral sides of each of the metallic structures laterally offset from corresponding opposing lateral sides of a longitudinally neighboring one of the metallic structures most longitudinally proximate thereto.
However, Griess teaches a hybrid metal composite (HMC) structure usable in aerospace vehicles (Column 1, Lines 61-64) where the HMC structure comprises alternating tiers of metallic structures (Figure 16 – the structure shown has tiers containing layers from the metallic stack, 36, with the layers being metallic structures) and fiber composite material structures (Figure 16 – Column 5, Lines 33-38 and Column 10, Lines 1-8 – the first tiers contain composite resin material, which is a fiber composite material – See annotated figure below for clarification), each of the metallic structures exhibiting lateral surfaces laterally offset from corresponding lateral surfaces of the metallic structures most longitudinally proximate thereto (Figure 16 – the opposing lateral sides of the metallic structures are offset in a left/right direction from the next neighboring metal structure of the second tier).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Modin by offsetting the opposing lateral sides of each metallic structure from the corresponding opposing lateral sides of a longitudinally neighboring one of the metallic structures most longitudinally proximate thereto, as taught by Griess, in order to create multiple bond lines that may reduce the occurrence and/or propagation of cracks or disbonds (Griess – Column 6, Lines 8-14).
 

Regarding Claim 9, Modin in view of Griess disclose the invention as claimed and discussed above. Modin further discloses each of the metallic structures exhibits substantially the same lateral width as each other of the metallic structures (Paragraph 0026 – each of metallic structures in each tier have substantially the same width).
The combination of Modin in view of Griess, as discussed above, disclose the lateral ends defined by the opposing lateral sides, the lateral ends offset in the lateral direction from corresponding additional lateral ends of the another of the metallic structures and substantially aligned in the lateral direction with corresponding further lateral ends of the at least one other of the metallic structures (Griess – Figure 16 – Column 6, Lines 38-40, Column 7, Lines 24-30 and Column 6, Line 60-Column 8, Line 3 – the hybrid metal composite is constructed according to a predetermined schedule, which includes the size and shape of the metallic structures; therefore the metallic structures have a layout similar to that shown in Figure 16 where the lateral end of metallic structures are offset from the most proximate metallic structure but are laterally aligned with at least one other metallic structure in the composite).
Further the combination of Modin in view of Griess, as discussed so far, would result in a lateral center offset in a lateral direction from another lateral center of another of the metallic structures most longitudinally proximate thereto and substantially aligned with an additional lateral center of at least one other of the metallic structures since the metallic structures have the substantially the same width and are alternating alignment and offsetting lateral edges and by result lateral centers.
Thus the combination of Modin in view of Griess disclose the limitations of Claim 9.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-8197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741